OPINION

Per Curiam:

On September 25, 1979, respondent filed a pretrial petition for a writ of habeas corpus. The petition did not contain the consent required by NRS 34.375(l)(b)(3). Such a petition may not be considered. NRS 34.375(1); 34.380(4)(a). In addition, the petition was not verified as required by NRS 34.370(3). An unverified petition for a writ of habeas corpus is not cognizable. Sheriff v. Arvey, 93 Nev. 72, 560 P.2d 153 (1977). Nevertheless, the district court granted the petition, and the state has appealed.
We do not reach the merits of the appeal. The habeas petition was not cognizable in the district court for both of the reasons stated above. Accordingly, we reverse. This proceeding is remanded to the district court with instructions to dismiss the petition. See Sheriff v. Toston, 93 Nev. 394, 566 P.2d 411 (1977).